                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

 CARLOS JEAN-PIERRE,

        Plaintiff,
                                                      CIVIL ACTION NO.
 v.                                                 5:17-cv-00268-TES-CHW
 Deputy Warden CLAY, et al.,

        Defendants.


                 ORDER ADOPTING MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
______________________________________________________________________________

       Presently before the Court is the United States Magistrate Judge’s Report and

Recommendation [Doc. 23] regarding Defendants Clay and McIntyre’s Motion to Dismiss

[Doc. 18]. The Magistrate Judge recommends granting the motion in part and dismissing

Plaintiff’s Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq.

(“RLUIPA”), claims for injunctive relief and damages and his 42 U.S.C. § 1983 claims

against Defendant McIntyre for punitive damages and injunctive relief. [Doc. 23, pp. 5,

16-17]. The parties filed no timely objections to the recommendation.

       After thorough review, the Court ADOPTS the Report and Recommendation

[Doc. 23] and MAKES IT THE ORDER OF THE COURT. Accordingly, the following

claims are DISMISSED without prejudice:

       1.     Plaintiff’s RLUIPA claims for damages and injunctive relief against
              Defendants Clay and McIntyre, and
      2.    Plaintiff’s Section 1983 claims for punitive damages and injunctive relief
            against Defendant McIntyre.

      Only Plaintiff’s claim for nominal damages under Section 1983 against Defendant

McIntyre may proceed.

      SO ORDERED, this 2nd day of November, 2018.



                                             S/ Tilman E. Self, III
                                             TILMAN E. SELF, III, JUDGE
                                             UNITED STATES DISTRICT COURT




                                         2
